DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/21 has been entered. 
Upon further search and/or consideration of the claims and in view of IDS submitted 6/7/21,  new rejections are set forth below.  
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 9, and 22 of U.S. Patent No. 9,727,963. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are also directed to a method and non-transitory computer readable medium with computer program for using multiple confidence values to determine estimated state of an instrument using robotic position data, second position estimate for the instrument, and determining third position estimate based on the previous two estimates.  The patented claims include other modifications that are obvious variations of the current application claims to effectively and accurately conduct surgical navigation for more improved estimation of location and orientation information of a medical instrument.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-12, 18, 20, and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wohlgemuth (9125690).  Wohlgemuth teaches of a system, method and computer readable medium that includes detecting a first positon estimate and a second position estimate for the device or part of the body using separate position detection system and assigning a particular priority that defines a weighting of the respective detected positions (col. 2 lines 15-25).  Wohlgemuth teaches of the one position detection device to be a medical manipulator such as a surgical robot 2 with arm parts 11, 13, 15 (col. 4 lines 51-57) configured to mechanically manipulate the instrument and another position detection device may be an optical or magnetic medical tracking system (col. 3 lines 29-32).  The reference therefore teaches of a first tracking system and a second tracking system to determine position of the functional element 16 via the tracking system of the robot 1 and to determine position of the functional element using external tracking system via the position of the reference array 7 (col. 5 lines 17-25).  Wohlgemuth further teaches of determining the difference between the first and second positon data (col. 3 lines 39-40).  Wohlgemuth therefore explicitly teaches of obtaining first and second position estimates using first and second position devices, where the first and second position devices are different from each other, assigning a first weighting factor to the first position and second weighting factor to the second position and determining position of the object from the combination of the first position and first weight factor and the second position and second weight factor (claim 1, 18, .  
The reference teaches of using the robotic data for controlling the shape and movement of instrument or controlling the position input data for controlling the manipulator/robot includes changes when the difference between the various position detection data reaches or exceeds a threshold value (col. 4 lines 1-3, claim 15).  The reference therefore teaches of determining the target position using the robot or the target position may be the position of the functional element (col. 6 lines 5-11).  The reference also provides the robot instructions to move to a new position based on the position calculations approximate to the target or the target position itself (col. 6 lines 18-25).  Wohlgemuth therefore teaches of determining the position estimate disparity which exceeds a threshold value.  Wohlgemuth teaches of updating the confidence weights by setting the weighting factor associated with the position estimation based on the robotic data to between 0% and 100% (col. 2 lines 50-53, claim 3).  The reference therefore teaches of setting the weight associated with the position sensor data or the robotic data when the position estimate disparity is beyond a threshold level (claim 15).   Wohlgemuth teaches of determining the change in position of the instrument based on robotic position data during a time interval and determining a change in position of the instrument based on position sensor data during a distance interval (claims 2, 6, 8, 10).  Wohlgemuth therefore teaches of tracking the position with respect to change in distance over time with distance measured between medical device and part of the patient’s body and time interval since the first and/or second position detection devices (claim 6).  
Wohlgemuth does not teach of all the elements in a single embodiment and it would be obvious to combine elements from the various embodiments to provide optimum navigation assistance and/or position detection or robot control over the total period of treatment (col. 6 lines 27-30).  
Claims 3-5, 13-17, 19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wohlgemuth in view of Kokish et al. (20180326181).  Wohlgemuth does not explicitly teach of the motion estimates with respect to the position data, does not teach of a fourth position data, does not teach of the instrument comprising an endoscope, and does not teach of a specific type of position sensor.  In a similar field of endeavor Kokish et al. teach of a robotic medical device and method for controlling the drive system with the ability to determine if instrument has experienced buckling condition when the first position estimate indicates a first motion estimate exceeds a second motion estimate indicated by the second position estimate [0135, 0138, 0140].  Kokish et al. also teach of the use of a fourth sensor tied to addition position data where the combination of position estimates may be subtracted from each other to determine disparities between position estimates and be able to provide updates to confidence weight [0208, 0209].  Kokish et al. also teach of detection of hysteresis [0209] or where the first positon estimate indicates a first motion estimate being less than a second motion estimate.  Kokish reference also teaches of using of different medical instruments including endoscopes [0054]. Kokish reference further teaches of the use of optical sensor as a positon sensor [0145].  Kokish reference teaches of the system including an imaging device [0140, 0205].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Kokish et al. to modify Wohlgemuth to provide for a more improved instrument driver for a robotic catheter system and improves control of the movement of the instrument [Kokish et al., [0017]].  
Allowable Subject Matter
Claims 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach of explicitly decreasing the confidence weight associated with the robotic data or increasing confidence weight associated with position sensor data and does not teach of decreasing confidence weight associated with image-based position determination contribution to the third position estimate and therefore claims 25 and 26 are considered allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BR